IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                Fifth Circuit

                                                                  FILED
                                                             December 27, 2007
                                 No. 04-70034
                                                            Charles R. Fulbruge III
                                                                    Clerk


BRENT RAY BREWER,

                                           Petitioner-Appellee,

v.

NATHANIEL QUARTERMAN,
Director, Texas Department of Criminal Justice,
Correctional Institutions Division,

                                           Respondent-Appellant.




                Appeal from the United States District Court
                     for the Northern District of Texas




 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before JOLLY, SMITH, and GARZA, Circuit Judges.
PER CURIAM:


      This court reversed the district court’s judgment conditionally granting a
writ of habeas corpus. Brewer v. Dretke, 442 F.3d 273 (5th Cir. 2006) (reversing
Brewer v. Dretke, 2004 U.S. Dist. LEXIS 14761 (N.D. Tex. Aug. 2, 2004)). The
                                  No. 04-70034

Supreme Court reversed. Brewer v. Quarterman, 127 S. Ct. 1706 (2007).
      The state acknowledges that in light of the denial of the petition for writ
of certiorari in Nelson v. Quarterman, 472 F.3d 287 (5th Cir. 2006) (en banc),
cert. denied, 127 S. Ct. 2974 (2007), this court should remand for re-entry of the
conditional grant of habeas corpus relief.        Accordingly, this matter is
REMANDED so that the district court can re-enter its judgment to provide that
a writ shall issue, vacating the sentence and commuting it to life imprisonment
unless, within 180 days of the re-entry of judgment, the state grants a new sen-
tencing hearing or commutes the sentence to life imprisonment.




                                        2